IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT



                                        No. 01-50642



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,

                                            versus

JAMES BRIAN CRUZ; EUGENIO HERNANDEZ VILLA,
also known as Armando Aguirre Correa,
also known as Eugenio Villa;
BALENTIN MARTINEZ QUINONES,
also known as Isidro Herrera Delgado,
also known as Martin Sandoval-Calixto,
also known as Adrian Trujillo-Ortiz,
also known as Valente Martinez,
                                        Defendants-Appellants.




               Appeals from the United States District Court
                     for the Western District of Texas
                                 (99-CR-13)

                                       March 6, 2003



Before HIGGINBOTHAM, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED.        See 5TH CIR. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.